Case: 1:16-cv-03534 Document #: 43 Filed: 10/11/18 Page 1 of 1 PagelD #:87

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

ALEXANDRA S. TATOSIAN, )
)

Plaintiff, )

)

Vv. ) Case No. 1:16-cv-03534

)

ALEX MESKE and SAM VAN GALDER, )
INC., a Wisconsin corporation, d/b/a/ )
VAN GALDER, )
)

Defendants. )

STIPULATION TO DISMISS WITH PREJUDICE PURSUANT TO SETTLEMENT

IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff,

ALEXANDRA S. TATOSIAN, and Defendants, ALEX MESKE and SAM VAN GALDER, INC.,

through their respective attorneys, that said action be dismissed, with prejudice, and without costs

to all parties, all costs having been paid and all matters in controversy for when said action was

brought having been fully settled, compromised and adjourned. This Court shall retain jurisdiction

to adjudicate liens, if any.
Dated: October 11, 2018
ALEXANDRA S. TATOSIAN

/s/ Timothy S. Tomasik
By:

 

One of her Attorneys

Timothy S. Tomasik

TOMASIK KOTIN KASSERMAN, LLC
161 N. Clark Street

Suite 3050

Chicago, IL 60603

Tel: 312.605.8800

2594719v.1

ALEX MEKSE and
SAM VAN GALDER, INC.

/s/ Corinne L. Conrad
By:

 

One of their Attorneys

David M. Goldhaber

Corinne L. Conrad

Wilson Elser Moskowitz Edelman & Dicker
LLP

55 West Monroe Street, Suite 3800

Chicago, Illinois 60603

Tel: 312.704-0550
